Citation Nr: 0025871	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-17 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Marion E. Winter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  In September 1999, the Board confirmed 
the denial of the issue on appeal and the veteran filed an 
appeal with the United States Court of Appeals for Veterans 
Claims (Court).  The Court, in an Order dated in April 2000, 
vacated and remanded the September 1999 Board decision for 
additional development of evidence pursuant to Appellee's 
Motion to Remand and to Stay Further Proceedings filed in 
February 2000.


FINDING OF FACT

There is medical evidence suggesting a causal nexus between 
the veteran's current back disability and his period of 
active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may be granted service connection for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim requires evidence of a current 
disability, incurrence or aggravation of a disease or injury 
in service, and competent evidence of a nexus between the in-
service disease or injury and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

Having viewed the veteran's contentions and the evidence of 
record in the light most favorable to his claim, the Board 
finds that the veteran has presented a claim that is 
plausible, and therefore, well grounded.  In making its 
determination, the Board has relied upon the testimony of the 
veteran, private medical records, a March 1998 VA 
examination, and a June 1998 letter from Arnold Schoolman, 
M.D.

The veteran testified that he injured his back during active 
service in 1944 but that he did not receive a formal medical 
evaluation or treatment at that time.  After discharge from 
active service, he received treatment from a private 
physician.  The private medical records and VA examination 
confirm that the veteran has a current low back disability.  
The letter from Dr. Schoolman stated that "In regard to the 
patient's service connected injury, this occurred in 1944, 
while loading 500 pound bombs into B-17's.  At that time, he 
noted severe pain in his back which continued...He continued to 
have back treatments over the next few months, but he has had 
trouble with his back ever since."

However, while the veteran's claim is found to be well 
grounded, further evidentiary development is necessary in 
order to ensure that the case is properly adjudicated.  Such 
development will be addressed in the remand section of this 
decision.


ORDER

The claim for service connection for a low back disability is 
well grounded, and, to this extent only, the appeal is 
granted.



REMAND

Because the Board has determined that the veteran's claim of 
entitlement to service connection is well grounded, a duty to 
assist in the development of his claim is mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  Moreover, as addressed in 
the Appellee's Motion to Remand adopted by the Court, because 
the veteran's service medical records are incomplete, there 
is a heightened duty to assist him with the development of 
his claim.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
Specifically, the veteran has testified that he saw a private 
physician shortly after discharge from active service and 
that this physician identified evidence of a back injury.  
Although it appears from the record that the veteran has 
indicated that he has been unsuccessful in attempts to obtain 
these records, in the Motion to Remand in this case, the 
Board has been directed to fulfill its duty to assist the 
veteran with regard to obtaining records of diagnosis and/or 
treatment of the veteran's back soon after service.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to comply with an 
Order of the Court, this case is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the name, 
address, dates of treatment, and any 
further relevant information regarding 
the private physician who treated his 
back shortly after discharge from 
service.  The RO should then attempt to 
obtain and associate these records with 
the claims file.

2.  The RO should also request that the 
veteran identify any further medical 
treatment, VA or private, that he has 
received for his low back since service.  
The RO should obtain all records, not 
previously acquired, and associate them 
with the claims file.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his attorney should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate length of 
time in which to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals





- 6 -


